Citation Nr: 1012212	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-14 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for jungle rot of the 
right foot.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The Veteran had active service from May 1946 to July 1946, 
and from September 1952 to October 1953.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.  

Although the Veteran requested a hearing before the Board in 
his VA Form 9, dated in May 2008, the record reflects that 
he did not report for a scheduled Board hearing on December 
9, 2009, without explanation.  Therefore, the Board finds 
that a reasonable effort was made to afford the Veteran with 
his requested hearing and that further action is not 
required in this regard.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.  

The Board recognizes that the RO has taken numerous steps to 
develop the record in this matter in view of the fact that 
there were no available service treatment records (fire-
related case).  However, the Board's review of the claims 
folder reveals additional areas of needed development 
concerning the potential existence of federal department or 
agency records.  

First, the Board finds that an effort should be made to 
obtain additional relevant records that may be in the 
possession of the Army Board of Correction of Military 
Records, most notably, the report of painful feet due to 
fungus infection reportedly noted in a clinical record from 
November 1951 (identified in the Board of Correction 
Decision as "TAB G"), and statements from VA reflecting 
previous claims for service connection for fungus feet filed 
by the Veteran in March 1948 and February 1957 (identified 
as "TAB H").  As this is a federal department or agency, if 
such records are not available, it should be requested to 
state that the records do not exist or that further efforts 
to obtain them would be futile.    

Second, as was noted by the Veteran's representative in 
March 2010, there is no indication that VA has ever 
conducted an internal search for the Veteran's claims file 
that existed with respect to his previous claims.  On page 
two of the Appellate Brief Presentation dated March 10, 
2010, the Veteran's representative reported that the Veteran 
had previously been assigned a different VA claim number (C 
7 589 XXX).  Clearly, such a file or files existed at some 
point or VA would not have been sending out statements to 
the Army Board of Corrections in 1958 concerning claims 
filed by the Veteran in March 1948 and February 1957.  
Therefore, the Board finds that the RO should take the steps 
necessary to confirm the availability of all of the 
Veteran's claim files, beginning with the claim filed in 
March 1948.  Once again, if such claim files are not 
available, a representative of VA should state that the 
files do not exist or that further efforts to obtain them 
would be futile.  

After the above action has been accomplished to the extent 
possible, the Veteran should be provided with appropriate VA 
examinations to determine whether any current skin disorder 
of the right foot and acquired psychiatric disorder are 
related to a period of active service.  In this regard, 
while there is no current diagnosis of any skin disorder of 
the right foot, as was noted above, there is some evidence 
of fungal problems of the feet in 1951, and the Veteran is 
competent to identify continuing manifestations of skin 
eruptions since service.  In addition, with respect to the 
claim for an acquired psychiatric disorder, there is 
evidence of current psychiatric disability (depression), and 
a diagnosis of schizophrenia at the time of discharge from 
his second period of service.  Consequently, the Veteran 
should be provided with appropriate examinations and 
opinions as to whether it is at least as likely as not that 
any current skin disorder of the right foot and acquired 
psychiatric disorder are related to a period of active 
service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  An effort should be made to obtain 
additional relevant records that may be 
in the possession of the Army Board of 
Correction of Military Records, most 
notably, the report of painful feet due 
to fungus infection reportedly noted in 
a clinical record from November 1951 
(identified in the Board of Correction 
Decision as "TAB G"), and statements 
from VA reflecting previous claims for 
service connection for fungus feet 
filed by the Veteran in March 1948 and 
February 1957 (identified as "TAB H").  
As this is a federal department or 
agency, if such records are not 
available, it should be requested to 
state that the records do not exist or 
that further efforts to obtain them 
would be futile.  

2.  The RO should take the steps 
necessary to confirm the availability 
of all of the Veteran's claim files 
associated with his previous claims, 
beginning with the claim filed in March 
1948.  The Board points out that on 
page two of the Appellate Brief 
Presentation dated March 10, 2010, the 
Veteran's representative reported that 
the Veteran had previously been 
assigned a different VA claim number (C 
7 589 XXX).  Once again, if such claim 
files are not available, a 
representative of VA should state that 
the files do not exist or that further 
efforts to obtain them would be futile.  

3.  After the above action has been 
accomplished to the extent possible, 
the Veteran should be provided with an 
appropriate VA examination to determine 
the nature of any disorder of the right 
foot.  The claims file and a copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any skin disorder of the 
right foot had its onset during a 
period of active service or is related 
to any in-service event, disease, or 
injury.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

4.  The Veteran should also be afforded 
an appropriate examination to determine 
the nature of any psychiatric disorder.  
The Veteran's claims file and a copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any acquired psychiatric 
disorder, to include depression, had 
its onset during a period of active 
service or is related to any in-service 
event, disease, or injury.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

5.  The RO should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

6.  Finally, readjudicate the issues on 
appeal.  If the benefits sought on 
appeal are not granted, issue a 
supplemental statement of the case, and 
give the Veteran an appropriate amount 
of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 


